      Case: 1:21-cv-03558 Document #: 1 Filed: 07/02/21 Page 1 of 10 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 SHAOYUN WU,

                         Plaintiff,

                  v.
                                                    Civil Action No. 21-cv-3558
 THE PARTNERSHIPS and
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A”

                         Defendants.


                                      ORIGINAL COMPLAINT

       Plaintiff Shaoyun Wu (“Plaintiff”) hereby brings the present action against the Partnerships

and Unincorporated Associations identified in Schedule A attached hereto (collectively,

“Defendants”) and alleged as follows:


                                  JURISDICTION AND VENUE

       1.        This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Patent Act, 35 U.S.C. § 1, et seq., 28 U.S.C. § 1338(a)-(b) and 28

U.S.C. § 1331.

       2.        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(c)(3) as Defendants are

Chinese entities and this Court may properly exercise personal jurisdiction over Defendants since

each of the Defendants directly targets business activities toward consumers in the United States,

including Illinois, through at least the fully interactive, commercial Internet stores operating under

the Online Marketplace Accounts identified in Schedule A attached hereto (collectively, the

“Defendant Internet Stores”). Specifically, Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Defendant Internet Stores through
      Case: 1:21-cv-03558 Document #: 1 Filed: 07/02/21 Page 2 of 10 PageID #:2




which Illinois residents can purchase products featuring Plaintiff’s patented design. Each of the

Defendants has targeted sales from Illinois residents by operating online stores that offer shipping

to the United States, including Illinois, accept payment in U.S. dollars and, on information and

belief, has sold products featuring Plaintiff’s patented design to residents of Illinois. Each of the

Defendants is committing tortious acts in Illinois, is engaging in interstate commerce, and has

wrongfully caused Plaintiff substantial injury in the State of Illinois.

                                        INTRODUCTION

       3.       This action has been filed by Plaintiff to combat online infringers who trade upon

Plaintiff’s reputation and goodwill by selling and/or offering for sale unauthorized and unlicensed

products, namely the watch straps for Fitbit devices shown in Exhibit 1, that infringe Plaintiff’s

patented design (the “Infringing Products”). The Defendants create the Defendant Internet Stores

and designs them to appear to be selling genuine products, while actually selling Infringing

Products to unknowing consumers. The Defendant Internet Stores share unique identifiers, such

as using the same product images, same advertising, design elements and similarities of the

infringing products offered for sale, establishing a logical relationship between them and

suggesting that Defendants’ operation arises out of the same transaction, occurrence, or series of

transactions or occurrences. Defendants attempt to avoid liability by going to great lengths to

conceal both their identities and the full scope and interworking of their operation. Plaintiff is

forced to file this action to combat Defendants’ infringement of its patented design, as well as to

protect unknowing consumers from purchasing Infringing Products over the Internet. Plaintiff has

been and continues to be irreparably damaged from the loss of its lawful patent rights to exclude

others from making, using, selling, offering for sale, and importing its patented design as a result

of Defendants’ actions and seeks injunctive and monetary relief.



                                                  2
      Case: 1:21-cv-03558 Document #: 1 Filed: 07/02/21 Page 3 of 10 PageID #:3




                                          THE PARTIES

                                       Plaintiff Shaoyun Wu

       4.      Plaintiff Shaoyun Wu Chinese national residing within the People Republic of

China. Plaintiff is the owner of the attached U.S. Design Patent, a true and correct copy of which

is attached hereto as Exhibit 2 (the “Patent”)

       5.      Plaintiff offers for sell its watch straps for Fitbit devices via online retailers such as

Amazon.com which practice the Patent. Plaintiff has established its products as the first to market

and has an established reputation and quality reviews.

       6.      Plaintiff’s watch straps for Fitbit devices have been well received by customers

who desire replacement straps for their Fitbit devices.

       7.      Plaintiff is the lawful owner of all rights, title, and interest in the Patent. The Patent

was duly issued on November 26, 2019.

       8.      Plaintiff has not granted a license or any other form of permission to Defendants

with respect to the patent design or the Patent.

                                          The Defendants

       9.      Defendants are individuals and business entities who, upon information and belief,

reside in the People’s Republic of China. Defendants conduct business throughout the United

States, including within the State of Illinois and this Judicial District, through the operation of the

fully interactive, commercial online marketplaces operating under the Defendant Internet Stores.

Each Defendant targets the United States, including Illinois, and has offered to sell, and, on

information and belief, has sold and continues to sell Infringing Products to consumers within the

United States, including the State of Illinois.

       10.     On information and belief, Defendants are an interrelated group of infringers

working in active concert to knowingly and willfully make, use, offer for sale, sell, and/or import
                                                   3
      Case: 1:21-cv-03558 Document #: 1 Filed: 07/02/21 Page 4 of 10 PageID #:4




into the United States for subsequent sale or use products that infringe directly and/or indirectly

the Patent in the same transaction, occurrence, or series of transactions or occurrences. For

example, Defendants all sell and/or offer for sale the same infringing products with minor

variations as well as similar if not identical product images and descriptions as shown in Exhibit

1. Tactics used by Defendants to conceal their identities and the full scope of their operation make

it virtually impossible for Plaintiff to learn Defendants’ true identities and the exact interworking

of their network. In the event that Defendants provide additional credible information regarding

their identities, Plaintiff will take appropriate steps to amend the Complaint.

       11.     Plaintiff has not licensed or authorized Defendants to use the invention claimed in

the Patent, and none of the Defendants are authorized retailers of Plaintiff’s Products.

       12.     Defendants go to great lengths to conceal their identities and often use multiple

fictitious names and addresses to register and operate their network of Defendant Internet Stores.

On information and belief, Defendants regularly create new online marketplace accounts on

various platforms using the identities listed in Schedule A to the Complaint, as well as other

unknown fictitious names and addresses. Such Defendant Internet Store registration patterns are

one of many common tactics used by the Defendants to conceal their identities, the full scope and

interworking of their operation, and to avoid being shut down.

       13.     Even though Defendants operate under multiple fictitious names, there are

numerous similarities among the Defendant Internet Stores. The Defendant Internet Stores include

notable common features beyond selling the exact same infringing product, including the same

product images, the, accepted payment methods, check-out methods, meta data, illegitimate SEO

tactics, lack of contact information, identically or similarly priced items and volume sales




                                                 4
      Case: 1:21-cv-03558 Document #: 1 Filed: 07/02/21 Page 5 of 10 PageID #:5




discounts, the same incorrect grammar and misspellings, similar hosting services, and the use of

the same text and images, including content copied from Plaintiff’s original product listings.

       14.     In addition to operating under multiple fictitious names, Defendants in this case and

defendants in other similar cases against online infringers use a variety of other common tactics to

evade enforcement efforts. For example, infringers like Defendants will often register new online

marketplace accounts under new aliases once they receive notice of a lawsuit. Infringers also

typically ship products in small quantities via international mail to minimize detection by U.S.

Customs and Border Protection.

       15.     Further, infringers such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of Plaintiff’s enforcement efforts, such as take down notices. On

information and belief, Defendants maintain off-shore bank accounts and regularly move funds

from their PayPal accounts or other financial accounts to off-shore bank accounts outside the

jurisdiction of this Court. Indeed, analysis of PayPal transaction logs from previous similar cases

indicates that offshore infringers regularly move funds from U.S.-based PayPal accounts to China-

based bank accounts outside the jurisdiction of this Court.

       16.     Defendants, without any authorization or license from Plaintiff, have knowingly

and willfully offered for sale, sold, and/or imported into the United States for subsequent resale or

use products that infringe directly and/or indirectly the Patent, and continue to do so via the

Defendant Internet Stores. Each Defendant Internet Store offers shipping to the United States,

including Illinois, and, on information and belief, each Defendant has sold Infringing Products into

the United States, including Illinois.




                                                 5
      Case: 1:21-cv-03558 Document #: 1 Filed: 07/02/21 Page 6 of 10 PageID #:6




       17.     Defendants’ infringement of the Patent in the offering to sell, selling, or importing

of the Infringing Products was willful.

       18.     Defendants’ infringement of the Patent in connection with the offering to sell,

selling, or importing of the Infringing Products, including the offering for sale and sale of

Infringing Products into Illinois, is irreparably harming Plaintiff.

                                   COUNT I
                INFRINGEMENT OF UNITED STATES DESIGN PATENT
                               (35 U.S.C. § 271)

       19.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       20.     Defendants offer for sale, sell, and/or import into the United States for subsequent

resale or use Infringing Products that infringe directly and/or indirectly the ornamental design

claimed in the Patent.

       21.     Defendants have infringed the Patent through the aforesaid acts and will continue

to do so unless enjoined by this Court. Defendants’ wrongful conduct has caused Plaintiff to suffer

irreparable harm resulting from the loss of its lawful patent rights to exclude others from making,

using, selling, offering for sale, and importing the patented inventions. Plaintiff is entitled to

injunctive relief pursuant to 35 U.S.C. § 283.

       22.     Unless a preliminary and permanent injunction is issued enjoining Defendants and

all others acting on in active concert therewith from infringing the Patent, Plaintiff will be greatly

and irreparably harmed.

       23.     Plaintiff is entitled to recover damages adequate to compensate for the

infringement, including Defendants’ profits pursuant to 35 U.S.C. § 289. Plaintiff is entitled to

recover any other damages as appropriate pursuant to 35 U.S.C. § 284.



                                                  6
      Case: 1:21-cv-03558 Document #: 1 Filed: 07/02/21 Page 7 of 10 PageID #:7




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

1)     That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under or in active concert with them be

temporarily, preliminarily, and permanently enjoined and restrained from:

       a.       offering for sale, selling, and importing any products not authorized by Plaintiff

               and that include any reproduction, copy or colorable imitation of the design claimed

               in the Patented Design;

       b.      aiding, abetting, contributing to, or otherwise assisting anyone in infringing upon

               the Patented Design; and

       c.      effecting assignments or transfers, forming new entities or associations or utilizing

               any other device for the purpose of circumventing or otherwise avoiding the

               prohibitions set forth in Subparagraphs (a) and (b).

2)     Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and those

with notice of the injunction, including, without limitation, any online marketplace platforms such

as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, Walmart.com, and Dhgate, web hosts,

sponsored search engine or ad-word providers, credit cards, banks, merchant account providers,

third party processors and other payment processing service providers, Internet search engines

such as Google, Bing and Yahoo (collectively, the “Third Party Providers”) shall:

       a.      disable and cease providing services being used by Defendants, currently or in the

               future, to engage in the sale of goods that infringe the Patented Design;




                                                 7
      Case: 1:21-cv-03558 Document #: 1 Filed: 07/02/21 Page 8 of 10 PageID #:8




       b.      disable and cease displaying any advertisements used by or associated with

               Defendants in connection with the sale of infringing goods using the Patented

               Design; and

       c.      take all steps necessary to prevent links to the Defendant Internet Stores identified

               on Schedule A from displaying in search results, including, but not limited to,

               removing links to the Defendant Internet Stores from any search index;

3)     That Plaintiff be awarded such damages as it shall prove at trial against Defendants that

are adequate to compensate Plaintiff for infringement of the Patented Design, and all of the profits

realized by Defendants, or others acting in concert or participation with Defendants, from

Defendants’ unauthorized use and infringement of the Patented Design;

4)     That Plaintiff be awarded from Defendants, as a result of Defendants’ use and infringement

of the Patented Design, three times Plaintiff’s therefrom and three times Defendants’ profits

therefrom, after an accounting, pursuant to 35 USC § 284;

5)     That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

6)     Award any and all other relief that this Court deems just and proper.

DATED July 2, 2021.                                  Respectfully submitted,


                                                             By: /s/ David R. Bennett
                                                             David R. Bennett
                                                             DIRECTION IP LAW
                                                             P.O. Box 14184
                                                             Chicago, Illinois 60614
                                                             Tel: (312) 291-1667
                                                             dbennett@directionip.com

                                                             Of Counsel:
                                                             Stevenson Moore V
                                                             Texas Bar No. 24076573
                                                             smoore@nilawfirm.com

                                                             NI, WANG & MASSAND, PLLC

                                                 8
Case: 1:21-cv-03558 Document #: 1 Filed: 07/02/21 Page 9 of 10 PageID #:9




                                              8140 Walnut Hill Ln., Ste. 500
                                              Dallas, TX 75231
                                              Tel: (972) 331-4600
                                              Fax: (972) 314-0900

                                              Counsel for Plaintiff
                                              Shaoyun Wu




                                   9
    Case: 1:21-cv-03558 Document #: 1 Filed: 07/02/21 Page 10 of 10 PageID #:10




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of July, 2021, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Northern District of Illinois,
Eastern Division, using the electronic case filing system of the court. The electronic case filing
system sent a “Notice of Electronic Filing” to the attorneys of record who have consented in
writing to accept this Notice as service of this document by electronic means.

                                             /s/ David Bennett
                                             David Bennett




                                               10
